 Case 8:21-cv-01161-TPB-AAS Document 1 Filed 05/13/21 Page 1 of 11 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   JEFFREY MAUGER, on his own
   behalf and on behalf of those
   similarly situated,
                                               CASE NO.:
          Plaintiff,

   vs.

   MY ENERGY MONSTER, INC., a
   Florida Profit Corporation, and
   RICHARD ORLANDI,
   Individually,

          Defendants.                  /

                 COMPLAINT & DEMAND FOR JURY TRIAL
                      (Collective Action Complaint)

      Plaintiff, JEFFREY MAUGER (“MAUGER”), on his own behalf and on

behalf of those similarly situated (collectively referred to as “Plaintiffs”), was an

employee of Defendants, MY ENERGY MONSTER, INC., (“MONSTER”) and

RICHARD ORLANDI, Individually (“ORLANDI”) (collectively referred to as

“Defendants”), and brings this action for unpaid overtime compensation,

liquidated damages, declaratory relief and other relief under the Fair Labor

Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).




                                           1
 Case 8:21-cv-01161-TPB-AAS Document 1 Filed 05/13/21 Page 2 of 11 PageID 2




                                 INTRODUCTION

      1.     Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) and 29

U.S.C. § 207(a).

      2.     The Fair Labor Standards Act was passed in 1938. Its principle

purpose was to protect all covered workers from substandard wages and

oppressive working hours, labor conditions that are detrimental to the

maintenance of minimum standards of living necessary for health, efficient, and

the general well-being of workers. Barrentine v. Arkansas-Best Freight System, Inc.,

450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).

      3.     Section 7(a) of the FLSA requires payment of time-and-one-half an

employee’s regular rate of pay whenever a covered employee works in excess of

forty (40) hours per work week. 29 U.S.C. § 207(a).

      4.     The liquidated damages provision of the FLSA constitutes a

congressional recognition that failure to pay the statutory minimum on time may

be so detrimental to the maintenance of the minimum standard of living

necessary for health, efficiency, and the general well-being of workers and to the

free flow of commerce, that double payment must be made in the event of a

delay in order to insure restoration of the worker to that minimum standard.

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).




                                           2
 Case 8:21-cv-01161-TPB-AAS Document 1 Filed 05/13/21 Page 3 of 11 PageID 3




      5.     To the extent any partial payments have been made by Defendants

to Plaintiffs of the disputed amounts at the time of the filing of this complaint,

this action seeks to recover judgment in favor of Plaintiffs and against

Defendants as well as all remaining damages, including but not limited to

liquidated damages and reasonable attorneys’ fees and costs. See id.

      6.     The Defendants in this case violated the FLSA by failing to pay

Plaintiff and other similarly-situated employees time and one-half compensation

for all of their hours worked over forty (40) each week.

      7.     This action is intended to include each and every Spray Foam

Technician and Spray Foam Technician Crew Leader (hereinafter collectively as

“Spray Foam Technicians”) who performed services for Defendants at any time

within the past three (3) years.

                                    PARTIES

      8.     Plaintiff, and those similarly situated individuals (“class members”),

were salary or piece rate paid Spray Foam Technicians who performed services

for Defendants.

      9.     Defendant, MONSTER, is a Florida Profit Corporation.

      10.    At all times relevant to this action, ORLANDI was an individual

resident of the State of Florida, who owned and/or operated MONSTER, and

who regularly exercised the authority to: (a) hire and fire employees of



                                         3
 Case 8:21-cv-01161-TPB-AAS Document 1 Filed 05/13/21 Page 4 of 11 PageID 4




MONSTER; (b) determine the work and pay schedules for the employees of

MONSTER; (c) control the finances and operations of MONSTER; and (d) was

responsible for the overall business operations of MONSTER.

      11.     Defendants are in the business of providing “leading edge home

performance solutions that save energy, lower utility bills and lead to a more

comfortable       home.”      See      Defendants’      website,      available   at

https://myenergymonster.com/.

                                    JURISDICTION

      12.     This Court has original jurisdiction over Plaintiff’s claims pursuant

to 28 U.S.C. § 1331 as they arise under the FLSA, 29 U.S.C. § 201, et seq.

      13.     Defendants conduct business in, among others, Hillsborough

County, Florida, therefore venue is proper in the Middle District of Florida,

Tampa Division, pursuant to 28 U.S.C. § 1391(b)(1) & (c).

                                     COVERAGE

      14.     At all material times during the last three years, Defendant,

MONSTER was an enterprise covered by the FLSA, and as defined by 29 U.S.C. §

203(r) and 203 (s).

      15.     At all material times during the last three years, Defendants were

employers as defined by 29 U.S.C. § 203(d).




                                          4
 Case 8:21-cv-01161-TPB-AAS Document 1 Filed 05/13/21 Page 5 of 11 PageID 5




      16.    Based on information and belief, MONSTER has had an annual

gross volume of sales made or business done of not less than $500,000 (exclusive

of excise taxes at the retail level which are separately stated) during the relevant

time periods.

      17.    At all times material, Defendant, MONSTER has been an enterprise

engaged in commerce or in the production of goods for commerce within the

meaning of Section 203(s)(1) of the FLSA, in that the company had two or more

employees:

             a. Engaged in commerce; or

             b. Engaged in the production of goods for commerce; or

             c. Handling, selling or working on goods or materials that have

                been moved in or produced for commerce. (i.e. machinery,

                equipment, tools, computers, and/or office supplies).

      18.    Therefore Defendant, MONSTER is an enterprise covered by the

FLSA, and as defined by 29 U.S.C. §§203(r) and 203(s).

                           FACTUAL ALLEGATIONS

      19.    Defendant, MONSTER is a company classified as a spray foam

insulation and solar contractor.

      20.    Defendants employ numerous Spray Foam Technicians who

perform services for Defendant throughout the state of Florida.



                                         5
 Case 8:21-cv-01161-TPB-AAS Document 1 Filed 05/13/21 Page 6 of 11 PageID 6




      21.    Defendants were “employers” of Plaintiff under the FLSA.

      22.    MAUGER performed spray foam technician duties for Defendants

from approximately March 2020 through December 2020.

      23.    Defendants paid Plaintiff and those similarly situated to him a piece

rate or salary in exchange for spray foam technician duties performed on behalf

of Defendants.

      24.    Plaintiff and those similarly situated to him routinely worked in

excess of forty (40) hours per week as part of his/their regular job duties.

      25.    Despite working more than forty (40) hours per week, Defendants

failed to pay Plaintiff, and those similarly situated to him, overtime

compensation at a rate of time and a half of his/their regular rate of pay for

hours worked over forty (40) in a workweek.

      26.    Defendants have a common pay policy and/or pay practice which

fails to pay its spray foam technicians at a rate of time and one-half of their

regular rate of pay for all hours worked in excess of forty (40) per week.

      27.    As a result, Plaintiff, and those similarly situated to him, has/have

not been compensated for all hours worked in excess of forty (40) hours during

one or more workweeks.




                                          6
 Case 8:21-cv-01161-TPB-AAS Document 1 Filed 05/13/21 Page 7 of 11 PageID 7




      28.    Defendants knowingly, willfully, or with reckless disregard carried

out its illegal pattern or practice of failing to pay proper overtime compensation

with respect to Plaintiff and those similarly situated to him.

      29.    Defendants did not act in good faith or reliance upon any of the

following in formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. §

201, et seq., (c) Department of Labor Wage & Hour Opinion Letters or (d) the

Code of Federal Regulations.

      30.    Defendants have acted willfully in failing to pay Plaintiff and those

similarly situated to him in accordance with the law.

                         COLLECTIVE ACTION ALLEGATIONS

      31.    Plaintiff and the class members performed the same or similar job

duties as one another in that they performed spray foam technician duties on

behalf of Defendants.

      32.    Plaintiffs and the class members were all hired by Defendants to

perform spray foam technician duties.

      33.    Defendants were “employers” of the class members under the FLSA.

      34.    Plaintiff and the class members were all paid a salary or a piece rate

for the work performed.

      35.    Plaintiff and the class members worked similar hours, including

more than forty (40) hours per week during one or more workweeks.



                                          7
 Case 8:21-cv-01161-TPB-AAS Document 1 Filed 05/13/21 Page 8 of 11 PageID 8




      36.    Plaintiff and the class members were subjected to the same pay

provisions, inasmuch as they were not compensated additional compensation for

their overtime hours worked during one or more workweeks.

      37.    Plaintiff and the class members were subjected to the same pay

provisions, inasmuch as they were not compensated at time-and-one-half for all

hours worked in excess of forty (40) hours in a workweek during one or more

workweeks. Thus, the class members are owed overtime wages for the same

reasons as Plaintiff.

      38.    Defendants’ failure to compensate Plaintiff and the class members

for all hours worked in excess of forty (40) hours in a workweek as required by

the FLSA results from a policy or practice of failing to pay them proper overtime

compensation based on their uniform pay policy, applicable to all putative class

members herein.

      39.    These policies or practices were applicable to Plaintiff and the class

members.

      40.    Application of these policies or practices does/did not depend on

the personal circumstances of Plaintiff or those joining this lawsuit. Rather, the

same policy or practice which resulted in the non-payment of overtime wages to

Plaintiff applies to all class members.      Accordingly, the class members are

properly defined as:



                                         8
 Case 8:21-cv-01161-TPB-AAS Document 1 Filed 05/13/21 Page 9 of 11 PageID 9




             All Spray Foam Technicians and Spray Foam Technician
             Crew Leaders who worked for Defendants within the last
             three (3) years and who were not compensated at time-and-
             one-half of their regular rate of pay for all hours worked in
             excess of forty (40) hours in one or more workweeks.

      41.    Defendants knowingly, willfully, or with reckless disregard carried

out its illegal pattern or practice of failing to pay proper overtime compensation

with respect to Plaintiff and the class members.

      42.    Defendants did not act in good faith or reliance upon any of the

following in formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. §

201, et seq., (c) Department of Labor Wage & Hour Opinion Letters or (d) the

Code of Federal Regulations.

      43.    Defendants did not have any good faith basis for its failure to pay

Plaintiff, and those similarly situated to him, his/their proper overtime

compensation.

      44.    Defendants have acted willfully in failing to pay Plaintiff and the

class members in accordance with the law.

            COUNT I - RECOVERY OF OVERTIME COMPENSATION

      45.    Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-44 above.




                                         9
Case 8:21-cv-01161-TPB-AAS Document 1 Filed 05/13/21 Page 10 of 11 PageID 10




      46.   Plaintiff, and those similarly situated to him, are/were entitled to be

paid time and one-half their regular rate of pay for each hour worked in excess of

forty (40) per workweek.

      47.   During his/their employment with Defendants, Plaintiff, and those

similarly situated to him, regularly worked overtime hours, but were not paid

time and one-half compensation for each of those hours.

      48.   Defendants were aware of the overtime hours worked by Plaintiff

and its other Spray Foam Technicians.

      49.   As a result of Defendants’ intentional, willful, and unlawful acts in

refusing to pay Plaintiff and those similarly situated to him time and one-half

his/their regular rate of pay for each hour worked in excess of forty (40) per

workweek in one or more workweeks, Plaintiff, and those similarly situated to

him, have suffered damages, plus incurring reasonable attorneys’ fees and costs.

      50.   As a result of Defendants’ willful violation of the FLSA, Plaintiff,

and those similarly situated to him, are entitled to liquidated damages.

      WHEREFORE, Plaintiff, and those similarly situated employees, demand

judgment against Defendants for:

            a) Designation of this action as a collective action under the
            terms of 29 U.S.C. §216(b) to all similarly situated members of
            the FLSA Opt-in Class, apprising them of the pendency of this
            action and permitting them to assert their FLSA claims in this
            action through individual consent;



                                        10
Case 8:21-cv-01161-TPB-AAS Document 1 Filed 05/13/21 Page 11 of 11 PageID 11
